Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 22, 2018

The Court of Appeals hereby passes the following order:

A18A1224. WINFRED LEON CLOWERS v. THE STATE.

      In 2006, a jury found Winfred Leon Clowers, Jr. guilty of armed robbery and
he was sentenced to life imprisonment. We affirmed his conviction on direct appeal.
See Clowers v. State, 299 Ga. App. 576 (683 SE2d 46) (2009). In 2016, Clowers filed
a “Motion to Correct an Illegal and[/]or Void Sentence,” challenging the procedures
employed in imposing his sentence. On July 14, 2016, the trial court denied
Clowers’s motion. He filed the instant direct appeal on August 29, 2016, alleging that
he did not receive notice of the trial court’s order until August 19, 2016. We,
however, lack jurisdiction.
      Pretermitting whether the trial court’s order is directly appealable, we lack
jurisdiction because the appeal is untimely. A notice of appeal must be filed within
30 days after the entry of the trial court’s order. OCGA § 5-6-38 (a). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction
upon this Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Here,
Clowers filed his notice of appeal 46 days after the trial court’s order was entered.
Accordingly, we lack jurisdiction to consider this appeal, and it is hereby
DISMISSED.
      To the extent that the trial court did not provide Clowers with timely notice of
its July 14, 2016 order, Clowers’s remedy is to petition the trial court to vacate and
re-enter the order as a means of correcting the problem. Cambron v. Canal Ins. Co.,
246 Ga. 147, 148-149 (1) (269 SE2d 426) (1980).




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        02/22/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.